EXHIBIT 21.1 SUBSIDIARIES OF METALDYNE PERFORMANCE GROUP INC. ASP Grede AcquisitionCo LLC ASP Grede Intermediate Holdings LLC ASP HHI Acquisition Co., Inc. ASP HHI Holdings, Inc. ASP HHI Intermediate Holdings II, Inc. ASP HHI Intermediate Holdings, Inc. ASP MD Holdings, Inc. ASP MD Intermediate Holdings II, Inc. ASP MD Intermediate Holdings, Inc. Bearing Holdings, LLC Brillion Iron Works, Inc. Citation Camden Casting Center LLC Citation Lost Foam Patterns, LLC Cloyes Acquisition Company Cloyes Dynagear Mexicana S. de R.L. de C.V. (Joint Venture 80%) Cloyes Gear and Products, Inc. Cloyes Gear Holdings, LLC Forging Holdings, LLC Gear Design and Manufacturing, LLC Gearing Holdings, LLC Grede Holdings LLC Grede II LLC Grede LLC Grede Machining LLC Grede Omaha LLC Grede Radford LLC Grede Wisconsin Subsidiaries LLC GSC RIII – Grede LLC f/k/a GSC RIII – Grede Corp. H+B Hyprotec – Technologie Verwaltungs GmbH HDM Products, Inc. Hephaestus Holdings, LLC HHI Forging, LLC HHI Formtech Holdings, LLC HHI Formtech, LLC HHI Funding II, LLC HHI Holdings, LLC Holzer Limited Huzhou Mapleland Precision Forge Co., Ltd (China) JV (25%) Impact Forge Group, LLC Impact Forge Holdings, LLC Jernberg Holdings, LLC Jernberg Industries, LLC Kyklos Bearing International, LLC Kyklos Holdings, LLC MD Investors Corporation Metaldyne (Suzhou) Automotive Components Co., Ltd. Metaldyne BSM, LLC Metaldyne Componentes Automotivos do Brasil Ltda. Metaldyne Drivetrain Mexico S. de R.L. de C.V. Metaldyne Engine Holdings S.L. Metaldyne Europe. S.á r.l. Metaldyne Forged ProductsS. de R.L. de C.V. Metaldyne GmbH Metaldyne Grundstrücks GbR Metaldyne Hong Kong Limited Metaldyne Industries Limited (Joint Venture - 51%) Metaldyne International (UK) Ltd. Metaldyne International Deutschland GmbH Metaldyne International France SAS Metaldyne International Spain, S.L. Metaldyne Japan Corporation Metaldyne Korea Limited Metaldyne, LLC Metaldyne M&A Bluffton, LLC Metaldyne Mauritius Limited Metaldyne Netherlands Sintered Holdings B.V. Metaldyne Nürnberg GmbH Metaldyne Oslavany spol. s.r.o. Metaldyne Powertrain Components, Inc. Metaldyne Powertrain Mexico, S. de R.L. de C.V. Metaldyne Sintered Components España, S.L. Metaldyne Sintered Components Mexico, S. de R.L. de C.V. Metaldyne Sintered Components Services, S. de R.L. de C.V. Metaldyne Sintered Ridgway, LLC Metaldyne SinterForged Products, LLC Metaldyne Tubular Components, LLC Metaldyne Zell Verwaltungs GmbH MetaldyneLux Holding S.á r.l. MetaldyneLux S.á r.l. MPG Holdco 1 Inc. MPG Mexico, S. de R.L. de C.V. (fka Metaldyne Sintered Components Holdings, S. de R.L. de C.V.) Novocast, S. de R.L. de C.V. Novogredetek Holdings, S. de R.L. de C.V. Punchcraft Machining and Tooling, LLC Shop IV Subsidiary Investment (Grede), LLC f/k/a Shop IV Subsidiary Investment (Grede), Inc. Skokie Castings LLC The Mesh Company, LLC. Transformaciones Especializadas NC, S.A. de C.V. (f/k/a Novocast Industrias, S.A. de C.V.)
